Name: Commission Regulation (EEC) No 2342/78 of 6 October 1978 amending Regulation (EEC) No 1993/78 concerning measures to develop the use and consumption of milk products of Community origin outside the Community through technical and/or commercial assistance
 Type: Regulation
 Subject Matter: consumption;  production;  cooperation policy;  processed agricultural produce;  international trade
 Date Published: nan

 No L 282/ 12 Official Journal of the European Communities 7. 10 . 78 COMMISSION REGULATION (EEC) No 2342/78 of 6 October 1978 amending Regulation (EEC) No 1993/78 concerning measures to develop the use and consumption of milk products of Community origin outside the Commu ­ nity through technical and/or commercial assistance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ( ! ), as amended by Regulation (EEC) No 1001 /78 (2), and in particular Article 4 thereof, Whereas under Article 3 (2) of Commission Regula ­ tion (EEC) No 1993/78 of 18 August 1978 concerning measures to develop the use and consumption of milk products of Community origin outside the Commu ­ nity through technical and/or commercial assis ­ tance (3), the proposals concerning the aforesaid measures must be submitted before 1 November 1978 : Whereas the period thus set is too short, and with a view to proper preparation of the proposals, it is neces ­ sary to extend it ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 (2) of Regulation (EEC) No 1993/78 , 4 1 November 1978 ' is replaced by '1 December 1978 '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 October 1978 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 131 , 26 . 5 . 1977, p. 6. (2 ) OJ No L 130, 18 . 5 . 1978 , p. 11 . (3 ) OJ No L 230, 22 . 8 . 1978 , p. 8 .